Citation Nr: 0509794	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  04-07 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for the post 
operative residuals of prostate cancer from July 1, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 until March 
1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan, which established service connection for 
prostate cancer, status post radical retropubic prostatectomy 
with nerve sparring, evaluated as 100 percent disabling from 
February 28, 2003, and noncompensable from July 1, 2003.  The 
veteran disagreed with the noncompensable evaluation 
assigned.  The September 2003 rating also established service 
connection for erectile dysfunction associated with prostate 
cancer, status post radical retropubic prostatectomy with 
nerve sparring, evaluated as noncompensable.  The veteran is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 114, subsection (k); 38 C.F.R. § 3.350(a), on account of 
loss of use of a creative organ from February 28, 2003.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the claims file and finds that 
additional development is required prior to adjudication on 
the merits.  Specifically, the Board construes the veteran's 
October 2003 notice of disagreement as a request for an 
examination.  In that correspondence, the veteran described 
symptoms to include leakage requiring the wearing of an 
absorbent pad, which he changed 3 to 4 times daily.  As the 
competent evidence prior to that time indicated that the 
veteran did not require absorbent pads, the October 2003 
statement expresses a worsening of disability.  Thus, the 
Board finds that a VA examination would provide objective 
evidence that could confirm such worsened symptoms, allowing 
for assignment of the benefit sought on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Obtain copies of the veteran's 
treatment records from Brian R. Stork, 
M.D., West Shore Urology, P.C., 1301 
Mercy Dr., Muskegon, Michigan 49444, 
covering the period from June 5, 2003, to 
the present.

2.  Schedule the veteran for a VA 
genitourinary examination to determine 
the severity of his prostate surgery 
residuals.  The extent of any voiding 
dysfunction should be discussed, to 
include whether, since July 1, 2003, the 
veteran experienced leakage requiring the 
use absorbent pads and, if so, how often 
such pads were changed.  The examination 
report should state whether the veteran 
was wearing pads at the time of the 
examination.  Additionally, any objective 
evidence of leakage should be noted.  
 
The examiner should also comment as to 
the veteran's urinary frequency, to 
include daytime and nighttime voiding, 
and should also explore whether there is 
any voiding obstruction.  Any necessary 
tests should be accomplished.  

Pertinent documents in the claims file 
must be reviewed in conjunction with the 
examination.  

2.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  Consideration must be given to 
staged ratings, in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


